Citation Nr: 1450677	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  07-36 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, including major depressive disorder with psychotic features, anxiety (nervous) disorder, memory loss, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, including major depressive disorder with psychotic features, anxiety (nervous) disorder, memory loss, and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a skin disorder, including secondary to herbicide exposure.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for a sleep disorder, including sleep apnea and insomnia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active military service from November 1965 to November 1966.

He appealed to the Board of Veterans' Appeals (Board/BVA) from July 2006 and January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In January 2012, the Board remanded these claims for further development.  In November 2013, the Board again remanded all the above issues except entitlement to service connection for a sleep disorder to the RO via the Appeals Management Center (AMC) in Washington, D.C. to provide the Veteran with VCAA notice and to afford the Veteran VA medical examinations.  The action specified in the November 2013 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In November 2013, the Board denied the Veteran's claim for a sleep disorder.  The Veteran appealed to the United States Court of Appeals for Veterans' Claims (Court), and this issue is returned to the Board by an October 2014 Order granting a Joint Motion for Remand by the parties.  

The issues of entitlement to service connection for an acquired psychiatric disorder, entitlement to service connection for a skin disorder, entitlement to service connection for a low back disorder, and entitlement to service connection for a sleep disorder, including sleep apnea and manifested by insomnia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 2003 RO decision denied entitlement to service connection for PTSD; the Veteran did not appeal. 

2.  Evidence received since the January 2003 RO decision, including lay statements from the Veteran, is new and material and the Veteran's claim is reopened.


CONCLUSIONS OF LAW

1.  The January 2003 RO decision that denied entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2014).
 
2.  New and material evidence has been received since the January 2003 RO decision, and the Veteran's claim for entitlement to service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's original claim for service connection for PTSD was denied in a January 2003 rating decision.  He was provided notice of that decision and his appellate rights, but did not in response file a notice of disagreement (NOD) to initiate an appeal.  Thus, that decision is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103 (2014).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2013).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The RO denied the appellant's prior claim because there was no evidence that the Veteran had a diagnosis of PTSD related to his military service.

Since January 2003, the Veteran has received treatment for his psychiatric condition, which has been variously diagnosed as major depressive disorder with psychotic features, anxiety (nervous) disorder, schizoaffective disorder, and bipolar disorder.  Additionally, the Veteran has submitted lay statements reporting a history of psychiatric symptoms since 1966 when he was serving in Vietnam.  This evidence is new and material.  Accordingly, the Veteran's prior claim is reopened.  The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the Remand section below.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is reopening the Veteran's claim for an acquired psychiatric disability and remanding all remaining claims for additional development.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

New and material evidence having been received, the Veteran's previously denied claim for entitlement to service connection for an acquired psychiatric disability, including major depressive disorder with psychotic features, anxiety (nervous) disorder, memory loss, and posttraumatic stress disorder (PTSD) is reopened.  


REMAND

As noted above, the Veteran is seeking entitlement to service connection for an acquired psychiatric disorder, a skin disorder, a low back disorder, and a sleep disorder.  

As an initial matter, the Board notes that the Veteran has frequently asserted that he has received treatment from the VA hospital in San Juan, Puerto Rico since 1966.  Although there are isolated VA treatment records from 1967 associated with the claims folder, it is unclear to the Board whether all available treatment records from 1966 through the present are of record.  The Board has been unable to locate any formal finding by the RO that additional VA records, particularly from 1966 and 1967, are unavailable.  The Board recognizes that records from that time period may have been destroyed, if they ever existed at all, but as such records are potentially relevant to the Veteran's claims, efforts to obtain these records should be attempted and documented in the record.  If the records do not exist or have been destroyed, a formal finding of such should be associated with the claims file.  

Regarding the Veteran's claim for an acquired psychiatric disorder, the Veteran has reported a long history of psychiatric problems, including anxiety, insomnia, depression, and psychosis, since his service in Vietnam.  Over the years, these symptoms have been assigned different diagnoses by the Veteran's VA and private treatment providers, but none has clearly addressed whether the Veteran's current psychiatric disability had onset in service or was caused or permanently aggravated by the Veteran's active military service.  Accordingly, on remand, the Veteran should be afforded a VA examination of his acquired psychiatric disability.  The examiner is asked to opine whether it is at least as likely as not that the Veteran has any psychiatric condition that had onset in service or that was caused or permanently aggravated by the Veteran's active military service.  

The Veteran has also submitted lay statements describing a long history of insomnia and sleep problems.  It is unclear from the record whether the Veteran has a separate sleep disorder, such as obstructive sleep apnea, or whether his sleep problems are a symptom of an underlying psychiatric disorder.  On remand, the Veteran should be afforded a VA examination to clarify the nature and etiology of the Veteran's sleep disorder.  The examiner is asked to diagnose all the Veteran's sleep disorders, if any, and then determine if any had onset in service or are caused or permanently aggravated by the Veteran's active military service.  If necessary, the Veteran should be scheduled for a sleep study.  

Finally, the Veteran was afforded VA examinations of his skin condition and his low back disability in February 2014.  Unfortunately, in both instances, the examiner failed to adequately address the Veteran's lay evidence that his conditions developed in service and have persisted since that time.  The failure to consider the Veteran's credible lay statements regarding matters to which he is competent to testify renders an examiner's opinion inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding medical examination inadequate where examiner noted veteran's assertions of in-service back injury during the examination interview but then inexplicably concludes that "it is not likely" that the veteran's back problems were related to service because he found "no evidence of any back injury while in service").

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to locate all VA inpatient and outpatient treatment from the VA medical center in San Juan, Puerto Rico from 1966 through the present, with a particular emphasis on locating any records that could corroborate the Veteran's lay testimony that he was treated at a VA hospital in 1966 and 1967.  If these records cannot be located, a formal finding of unavailability should be associated with the claims file.  

2. Once this is done, the RO should schedule the Veteran for a VA examination of his acquired psychiatric disability.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's acquired psychiatric disability had onset in service or was caused or permanently aggravated by the Veteran's active military service.

A complete rationale for this opinion should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability, including testimony that his symptoms developed in service.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. The RO should also schedule the Veteran for a VA examination of his sleep disorder.  

The examiner is first asked to identify the Veteran's sleep disorder(s), if any, and clarify whether the Veteran has a distinct sleep disability, such as sleep apnea, or whether his reported sleep problems are more likely than not secondary to another disability, such as the Veteran's acquired psychiatric disability.  The examiner is also asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's sleep disorder had onset in service or was caused or permanently aggravated by the Veteran's active military service.

A complete rationale for this opinion should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability, including testimony that his symptoms developed in service.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed.   If necessary, the Veteran should be scheduled for a sleep study.  

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. Once the requested development in action item #1 has been completed, the Veteran's claims folder should be returned to the examiners who completed the February 2014 VA examinations of the Veteran's skin disorder and low back disability for an addendum medical opinion that addresses any new evidence, as well as the Veteran's lay statements concerning the onset of his conditions in service.  

5. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
B.W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


